DETAILED ACTION
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 and 5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Patent No. 6,430,816 to Neveux. 
In re claim 1, Neveux teaches a locking folding knife, said locking folding knife comprising: 
a handle (62); 
a blade (72) pivotally coupled to said handle, said blade being moveable between a closed position and an open position;
 	a locking device (90’) translatable between a locked position and an unlocked position in an axis generally perpendicular to a plane defined by the blade (Fig. 12) and genereally parallel to an axis about which the blade is pivotally coupled to said handle; and 
wherein: 
a tang (Fig. 12) of said blade comprises a substantially planar locking surface having a first beveled portion (132);

 said locking device secures said blade in said open position when said locking device is in said locked position, wherein said substantially planar blade engagement surface abuts said substantially planar locking surface (Col. 4, lines 35-67, Col. 5, lines 55-67, Col. 6, lines 1-8).
In re claim 5, wherein said locking device (90’) comprises an offset post (107 is the outer end of the post).
It has been interpreted, the post not entirely centrally disposed, but a portion is offset to one side of the locking device (with respect to the center). 
Also, the term “beveled” has been given its plain and ordinary meaning of a surface or line at such a slant or inclination.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3-4 are rejected under 35 U.S.C. 103 as being unpatentable over Hao in view of US Patent No. 5,755,035 to Weatherly.

a handle (104); 
a blade (102) pivotally coupled to said handle, said blade being moveable between a closed position and an open position, and;
 	a locking device (106) translatable between a locked position and an unlocked position in an axis generally perpendicular to a plane defined by the blade (Figs. 5-6) and generally parallel to an axis about which the blade is pivotally coupled to said handle; 
wherein: 
a tang (Fig. 3) of said blade comprises a substantially planar locking surface (122, 132) having a beveled surface (Col. 3, lines 58-60);
said locking device (106) comprises a substantially planar blade engagement surface (124) having a second beveled portion (Col. 3, lines 61-63), said second beveled portion corresponding to said first beveled portion; 
said locking device secures said blade in said open position when said locking device is in said locked position, wherein said substantially planar blade engagement surface abuts said substantially planar locking surface (Fig. 3).
Note, it has been interpreted, the locking device 108 of 106 rotates in an axis generally perpendicular to a plane defined by a plane. In other words, the rotation of the locking device translatable or of the blade and generally parallel to an axis about which the blade is pivotally coupled. The term translatable has been given its plain and ordinary meaning of to change from one place to another. During rotation, the locking member rotations through various angles during locking and unlocking of the blade. 
Also, the term bevel has been given its plain and ordinary meaning of a sloped surface.




Weatherly teaches in the art pivoting blades, a liner lock having an angle within the range of 8 to 12 degrees from the perpendicular to cam the blade in an open and closed position  (Col. 1, lines 24-34) and the tang of the blade having an angle of 9 degrees. This permits the locking mechanism to be self-adjusting as the moving parts of the knife wear (Col. 1, lines 17-23). The angle greater than 12 degrees from the perpendicular may allow the ramp to cam the locking finger out of engagement when pressure is exerted against the back of the blade allowing it to close and injure the user. An angle that is too small by wedge the lock finger to tight against the ramp making it too difficult to close the blade (Col. 1, lines 24-34).
It would have been obvious to one before the effective filing date of the invention to angle the beveled surfaces of Hao at an angle of 8 to 12 degrees as taught by Hoa to provide the locking mechanism to be self-adjusting as the moving parts wear to maintain proper camming of the blade between a locked and unlocked position (Col. 1, lines 17-23).

Response to Arguments
Applicant's arguments filed October 28, 2021 have been fully considered but they are not persuasive. Applicant argues Hoa rotates into a locked and unlocked position and therefore does not translate in an axis generally perpendicular to a plane defined by the blade and generally parallel to an axis about which the blade is pivotally coupled.

Hoa clearly teaches and suggest a locking device movable between a locked and unlocked position. The locking device pivots about a pin (112) which has an axis generally perpendicular to a plane defined by the blade and generally parallel to an axis about which the blade pivots as seen in at least Figures 2, 7, and 10. The term “translatable” per Merriam-Webster Dictionary merely means to term translatable has been given its plain and ordinary 
	Applicant argues Neveux does not teach either a substantially planar locking surface having a first beveled portion of the tank or a substantially planar bled engagement surface having a second beveled portion for the locking device. Emphasis is placed on the term “portion” and Applicant argues portion as recited by Applicant is clearly limited to something less than the whole of a respective surface.
	Applicant is permitted to be their own lexicographer; however, the disclosure did not set forth a special definition of the term portion. The Examiner acknowledges the plain and ordinary meaning of the term portion; however, the transitional phrase “comprising” permits the prior art to teach “more than” the claimed elements. In this instance, Neveux teaches surfaces of the tang and the locking device have beveled portions which abut one another. The abutment of the (beveled) surfaces of Neveux performs the same functionality as the portion of the (beveled) surfaces of Neveux.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER S MATTHEWS whose telephone number is (571)270-5843. The examiner can normally be reached M-F 8am-5pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrea Wellington can be reached on 571-272-4483. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/JENNIFER S MATTHEWS/Primary Examiner, Art Unit 3724